        Case 9:19-cr-00060-DLC Document 21 Filed 05/27/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA,                          CR 19–60–M–DLC

                     Plaintiff,

vs.                                                     ORDER

 CHANTEL DAWN COOPER,

                     Defendant.

      Before the Court is the United States’ Unopposed Motion for Video

Testimony. (Doc. 19.) Good cause supports the motion. (See Doc. 20.)

      Accordingly, IT IS ORDERED that the motion (Doc. 19) is GRANTED.

Dr. Leo Kadehjian may appear via Zoom at the revocation hearing set for June 2,

2021 at 1:30 p.m. in Missoula, Montana. The Clerk of Court shall notify counsel

via e-mail of the meeting ID and password within 24 hours of the hearing. Zoom

Guidance and Setup is available at: https://www.mtd.uscourts.gov/zoom-hearings.

      DATED this 27th day of May, 2021.
